PER CURIAM.
Herbert J.T. Wilson, II, appeals an order summarily denying his Motion to Return Property to Defendant. Because the motion was facially sufficient, the trial court was required to either conclusively refute the allegations or hold an evidentia-ry hearing. See Bailey v. State, 93 So.3d 518, 519 (Fla. 1st DCA 2012); Jones v. State, 42 So.3d 874, 875 (Fla. 2d DCA 2010). Accordingly, we reverse the order on appeal and remand for further proceedings.
REVERSED and REMANDED.
LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ, concur.